 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 1 of 7 PageID: 1



 CHALOS & CO, P.C.
 Attorneys for Plaintiff
 Melissa Patzelt-Russo
 55 Hamilton Avenue
 Oyster Bay, NY 11771
 Telephone: (516) 714-4300

                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
--------------------------------------------------------------------X
DIAMOND SHIPBROKERS
                                                                      CASE NO.:
                                    Plaintiff,
                                                                      VERIFIED COMPLAINT
-against-

SAFESEA GROUP LLC

                                    Defendant
--------------------------------------------------------------------X

        Plaintiff, DIAMOND SHIPBROKERS (hereinafter “DIAMOND” or “Plaintiff”) by and

through its attorneys, Chalos & Co, P.C., files its Complaint against SAFESEA GROUP LLC

(hereinafter “SAFESEA” or “Defendant” and alleges upon information and belief as follows:

                                                   PARTIES

        1.       At all times material hereto, Plaintiff, DIAMOND, was and still is a foreign

business corporation with its principal place of business located at 101/102, Technopolis

Kowledge Park, Mahakali Caves Road, Shakala, Andheri €, Mumbai 40093 India.

        2.       Upon information and belief, at all times material hereto, Defendant, SAFESEA,

was and still is a domestic limited liability company operating under the laws of the State of New

Jersey with its principal place of business located at 371 Hoes Lane, Suite 204, Piscataway, New

Jersey 08854.




                                                        1
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 2 of 7 PageID: 2



                                         JURISDICTION

       3.       The Court has subject matter jurisdiction by virtue that the underlying claim

herein is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure and falls under this Court’s admiralty and maritime jurisdiction pursuant to 28

U.S.C. §1333.

       4.       The Court has jurisdiction over the Defendant because the Defendant transacts

business in the State of New Jersey and more specifically within this judicial district.

       5.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (c).

                                              FACTS

       6.       At all times relevant hereto, Plaintiff, Diamond, was (and is) a maritime services

provider that offers, inter alia, ship broking and commercial management services throughout

the world.

       7.       Upon information and belief, at all times material hereto, Defendant, SAFESEA,

was the disponent owner and/or operator and/or commercial manager of the M/V PAVO

BRIGHT, IMP 9806768.

       8.       On or about November 12, 2018, DIAMOND worked as broker to fix the M/V

PAVO BRIGHT on a voyage at the direction and on behalf of Defendant, SAFESEA.

       9.       DIAMOND successfully located a charterer for Defendant, SAFESEA, and the

Charter Party Fixture Note (hereinafter the “Fixture Note”) organized and arranged by

DIAMOND finalized between the Defendant, as owner, and Vedanta Limited GOA India, as

Charterer. The Fixture Note was memorized in writing among the parties. A copy of the fixture

note is attached hereto as Exhibit A.




                                                  2
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 3 of 7 PageID: 3



       10.     As part of the Fixture Note, Clause 11 (2), entitled “Payment Terms,” states in

pertinent part that“…1,25 pct Brokerage to Diamond Shipbrokers on FDD to be paid directly by

Owners.” See Exhibit A. As required by this Clause, DIAMOND is entitled to commission for

their work in fixing the Vessel.

       11.     Shortly    after    conclusion   of       the   voyage,   DIAMOND   issued   invoice

27GENIN181100835 to Safesa for the 1.25 % address commission due and owing to Diamond

for fixing of the Vessel totaling USD 13,149.69. A copy of this invoice is attached hereto as

Exhibit B.

       12.     At present, no less than USD 13,149.69 remains due and owing to DIAMOND.

       13.     Despite DIAMOND having earned the commission as outlined by the Fixture

Note, the Defendant has failed, neglected and/or otherwise refused to pay the balance of USD

13,149.69 due and owing to DIAMOND.

                                   FIRST CAUSE OF ACTION

                                     BREACH OF CONTRACT

       14.     Plaintiff DIAMOND repeats and re-alleges each and every allegation set forth in

paragraphs one (1) through thirteen (13) as if set forth herein at length.

       15.     At the request of the Defendant, Plaintiff DIAMOND undertook to locate a

charterer to utilize its vessel, the M/V PAVO BRIGHT.

       16.     Plaintiff DIAMOND secured a charterer and a Fixture Note was executed for the

voyage.

       17.     DIAMOND provided the agreed upon services to Defendant SAFESEA at the

agreed upon rate of 1.25 % of the fees collected from the voyage.

       18.     DIAMOND timely provided invoices to the Defendant for payment of the

commission due and owing.

                                                     3
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 4 of 7 PageID: 4



       19.     The Defendant received the benefit of DIAMONDS’ services and received the

invoice presented.

       20.     Despite repeated request for payment by DIAMOND, Defendant has refused,

neglected and/or otherwise failed to pay for the charges incurred in breach of the parties’

agreement.

       21.     As a result of Defendant’s failure to honor their obligations, Plaintiff has suffered

damages in an amount of at least USD 13,149.68.

       22.     Accordingly, DIAMOND is entitled to judgment for the outstanding amount of no

less than USD 13,149.68, plus prejudgment interest and costs, as well as any further relief this

Honorable Court deems just and proper under the circumstances.

                                SECOND CAUSE OF ACTION

                                      ACCOUNT STATED

       23.     Plaintiff DIAMOND repeats and re-alleges each and every allegation set forth in

paragraphs one (1) through twenty-two (22) as if set forth herein at length.

       24.     Following the conclusion of the M/V PAVO BRIGHT’S voyage, DIAMOND

promptly issued an invoice to Defendant, SAFESEA for the commission due and owing under

the Fixture Note.

       25.     The invoice reflected the commission due to DIAMOND under the Fixture Note

totaling USD 13,149.68. See Exhibit B

       26.     Defendant retained this invoice without objection.

       27.     More than a reasonable time has elapsed since the invoice was provided to the

Defendant.

       28.     Despite repeated demands for payment, the Defendant have refused, neglected,

and/or otherwise failed to timely remit payment for the outstanding amount due to DIAMOND.

                                                 4
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 5 of 7 PageID: 5



       29.     Accordingly, DIAMOND is entitled to judgment in an amount of no less than

USD 13,149.68, plus prejudgment interest and costs, as well as any further relief this Honorable

Court deems just and proper under the circumstances.

                                 THIRD CAUSE OF ACTION

                       UNJUST ENRICHMENT/QUANTUM MERUIT

       30.     Plaintiff DIAMOND repeats and re-alleges each and every allegation set forth in

paragraphs one (1) through twenty-nine (29) as if set forth herein at length.

       31.     At the request of the Defendant, Plaintiff provided necessary brokerage services

to the Defendant in order to obtain a charterer for the M/V PAVO BRIGHT.

       32.     Despite demands for payment for the commission due and owing to DIAMOND

for the work performed on behalf of Defendant to locate a charterer for its Vessel, a balance of

USD 13,149.68 remains due and owing to DIAMOND.

       33.     The Defendant has inequitably benefited from its neglect, failure, and/or refusal to

pay DIAMOND for the commission due and owing for the services rendered to the Defendant.

       34.     Defendant has unjustly received and retained the benefit of the services provided

by DIAMOND in obtaining a charterer for their Vessel.

       35.     Equity and good conscience require Defendant to pay DIAMOND damages in an

amount of no less than USD 13,149.68 plus prejudgment interest and costs, as well as any further

relief this Honorable Court deems just and proper under the circumstances.

       36.     Accordingly, DIAMOND is entitled to judgment for the outstanding amount of no

less than USD 13,149.68, plus prejudgment interest and costs, as well as any further relief this

Honorable Court deems just and proper under the circumstances.




                                                 5
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 6 of 7 PageID: 6



                                 FOURTH CAUSE OF ACTION

                                          Attorneys’ Fees

       37.     Plaintiff DIAMOND repeats and re-alleges each and every allegation set forth in

paragraphs one (1) through thirty-six (36) as if set forth herein at length.

       38.     As a direct result of Defendants failure to remit payment for the outstanding

amount of USD 13,149.68 which remains due and owning, Plaintiff has suffered actual damages

and been required to retain the services of an attorney to bring this action.

       39.     Accordingly, Plaintiff seeks reasonable and necessary attorneys’ fees and costs

incurred in the preparation and prosecution of this action, as well as reasonable fees for any and

all appeals to other courts.



WHEREFORE, Plaintiff prays:

   A. That process in due form of law, according to the practices of this Honorable Court be

       issued against Defendant and said Defendant be cited to appear and answer under oath

       the allegations alleged in this Verified Complaint;

   B. That judgment may be entered in favor of Plaintiff against Defendant on its First Cause

       of Action (Breach of Contract) for the amount of Plaintiff’s damages, together with

       interest, costs, and disbursements of this action; and

   C. That judgment may be entered in favor of Plaintiff against Defendant on its Second

       Cause of Action (Account Stated) for the amount of Plaintiff’s damages, together with

       interest, costs, and disbursements of this action; and

   D. That judgment may be entered in favor of Plaintiff against Defendant on its Third Cause

       of Action (Unjust Enrichment/Quantum Meruit) for the amount of Plaintiff’s damages,

       together with interest, costs, and disbursements of this action; and

                                                  6
 Case 2:20-cv-00001-KSH-CLW Document 1 Filed 01/02/20 Page 7 of 7 PageID: 7



   E. That judgment may be entered in favor of Plaintiff against Defendant on its Fourth Cause

      of Action (Attorneys’ Fees) for reasonable attorneys’ fees as permitted by law; and

   F. That this Court retain jurisdiction over the matter for any further or supplemental

      proceedings as may be necessary for the purpose of enforcing any judgment which may

      be obtained; and

   G. That Plaintiff may have such other, further and different relief as may be just and proper.

Dated: January 2, 2020
       Oyster Bay New York
                                                    Respectfully submitted,

                                                    CHALOS & CO, P.C.


                                            By:     /s/ Melissa Patzelt-Russo
                                                    Melissa Patzelt-Russo, Esq. (MR-8150)
                                                    NJ State Bar ID: 022572010
                                                    55 Hamilton Avenue
                                                    Oyster Bay, New York 11771
                                                    Tel: (516) 714-4300
                                                    Fax: (516) 750-9051
                                                    E-mail: mrusso@chaloslaw.com
                                                    Chalos & Co, Ref: 2001.150

                                                    Attorneys for Plaintiff, Diamond
                                                    Shipbrokers

Of Counsel

Chalos & Co, P.C.
George M. Chalos
Pro Hac Vice forthcoming
55 Hamilton Avenue
Oyster Bay, New York 11771
Tel: (516) 714-4300
Fax: (516) 750-9051
E-mail: gmc@chaloslaw.com




                                                7
